EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Yuke Wang (Reg. No. 72,488) on 06/01/2022.
The application has been amended as follows: 
	Regarding claim 10, line 1, the term “claim 8” has been changed to --claim 9--.
Regarding claim 11, line 1, the term “claim 8” has been changed to --claim 9--.
Regarding claim 12, line 1, the term “claim 8” has been changed to --claim 9--.
Regarding claim 13, line 1, the term “claim 8” has been changed to --claim 9--.
Regarding claim 14, line 1, the term “claim 8” has been changed to --claim 9--.

/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        KT
June 01, 2022










REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/02/2022 has been entered.  Claims 1-20 are pending in this Office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an apparatus comprising: processing circuitry, coupled with the memory, to: retrieve the configuration information from memory; determine, based on the configuration information, that the RLM-RS resource is configured for quasi co-location (QCL) Type D with more than one control resource set (CORESET); and determine, based on the RLM-RS resource being configured for QCL Type D with more than one CORESET, a physical downlink control channel (PDCCH) parameter for radio link monitoring (RLM).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
June 01, 2022